     Case 19-04688-CL7         Filed 02/21/20   Entered 02/21/20 11:57:33    Doc 172   Pg. 1 of 8




 1

 2

 3

 4     SULLIVAN HILL REZ & ENGEL                             Electronically Filed: 02/21/2020
       A Professional Law Corporation
 5      James P. Hill, SBN 90478
        Gary B. Rudolph, SBN 101921
 6     600 B Street, Suite 1700
       San Diego, California 92101
 7     Telep]10ne: (619) 233-4100
       Fax Number: (619) 231-4372
 8
       Attorneys for Ronald E. Stadtmueller, Chapter 7 Trustee
 9

10                               UNITED STATES BANKRUPTCY COURT

11                               SOUTHERN DISTRICT OF CALIFORNIA
12     In re                                                 CASE NO. 19-04688-CL7
13     INTEGRATEDMARKETING.COM,                              Chapter 7
       dba RONI HICKS & ASSOCIATES,
14                                                           AMENDED EX PARTE
                                   Debtor.                   APPLICATION BY RONALD E.
15                                                           STADTMUELLER, CHAPTER 7
                                                             TRUSTEE, TO EMPLOY
16                                                           STEPHEN C. JONES, AS EXPERT
                                                             WITNESS
17
                                                             Dept.:S
18                                                                 Hon. Christopher B. Latham

19

20                 TO THE HONORABLE CHRISTOPHER B. LATHAM, UNITED
21     STATES BANKRUPTCY JUDGE:
22                 The ex parte application of Ronald E. Stadtmueller, the Chapter 7 trustee herein
23     (hereinafter alternatively referenced as the "Trustee" or "Applicant"), respectfully
24     represents:
25                 1.    This case was filed on August 2, 2019, pursuant to the provisions of
26     Chapter 11 ofTitle 11, United States Bankruptcy Code [ECF 1]. It was subsequently
27     converted to a Chapter 7 on November 4, 2019 [ECF 107].
28     III
                                                      - 1-
       408265-vl
     Case 19-04688-CL7       Filed 02/21/20   Entered 02/21/20 11:57:33    Doc 172    Pg. 2 of 8




 1                2.   On or about November 4, 2019, Ronald E. Stadtmueller ("Applicant")
 2    was appointed Chapter 7 Trustee ofthe debtor's bankruptcy estate [ECF 107].
 3                3.   The Debtor created an Employee Stock Option Plan ("ESOP Trust")
 4    whereby the employees of the company could purchase its stock. The creation of the
 5    ESOP Trust involved a valuation of the company by a third party appraiser and the
 6    sale by current shareholders of their stock to the ESOP Trust. The ESOP Trust
 7    purchased those shares based on the appraised valuation, utilizing monies that were
 8    lent to it from the Debtor, after the Debtor borrowed those funds from a lending
 9    institution. In this case, the shareholders who sold their shares to the ESOP Trust
10    were Jane Carey Wheeler, Stephen W. Wheeler, Diane L. Gaynor-McCue and Steven
11    F. McCue (the "Sellers"). First Bankers Trust Services, Inc. was the ESOP Trustee
12    and First American Bank ("Bank") was the bank who lent the Debtor the funds which
13    were then paid to the ESOP Trustee for the purchase of shares from the Sellers.
14    Prairie Capital Advisors, Inc. ("Prairie") was the company that performed the stock
15    valuation. In two separate transactions, one on March 13, 2014 and one on June 30,
16    2017, the Sellers sold their stock in the Debtor to the ESOP Trust ("ESOP
17    transactions").
18                4.   Issues have surfaced regarding the ESOP transactions including but not
19    limited to, the valuation process; the amount paid to the Sellers by the ESOP Trust for
20    their shares; the amount lent to the Debtor by the bank; the ESOP Trust creation; and
21    the relationship between the Sellers, Prarie, the bank and the ESOP Trust.
22                5.   In order to analyze and pursue these issues, it is necessary that the
23    Trustee retain an expert witness in the area of ESOP. Accordingly, the Trustee desires
24    to retain Stephen C. Jones, as his expert witness in this case, effective December 10,
25    2020. The services to be provided by Mr. Jones include, but are not limited to the
26    following:
27                        • Analyze the valuation process and appraisal performed by Prairie;
28

                                                     - 2-
      408265-vl
     Case 19-04688-CL7         Filed 02/21/20    Entered 02/21/20 11:57:33   Doc 172   Pg. 3 of 8




 1                         •   Analyze the feasibility of the ESOP Trust's purchase of the
 2                             Seller's stock;
 3                         •   Provide valuation and fairness opinions related to the purchase of
 4                             the stock in the Debtor;
 5                         •   Analyze the relationship between Prairie, the bank, the ESOP
 6                             Trustee, and the Sellers;
 7                         •   Assist Trustee and his counsel in opposing any relief from stay
 8                             motion filed by the bank;
 9                         •   Prepare for and provide expert witness testimony at any trial and/or
10                             evidentiary hearing(s) on any of the above issues related to the
11                             ESOP transactions;
12                         •   Prepare for and have his deposition conducted as well as provide
13                             assistance to the Trustee and his counsel regarding the deposition
14                             of any witness or expert witness relating to the ESOP transactions;
15                         •   Review and analyze all documents produced in connection with
16                             the ESOP transactions;
17                         •   Assist the Trustee and his counsel in preparing and identifying
18                             documents to be requested from the parties to the ESOP
19                             transactions.
20                 6.   A copy of Jones' professional resume is attached as Exhibit A to the
21     Declaration of Stephen C. Jones accompanying this Ex Parte Application. Applicant
22     believes Jones is qualified to serve as an expert witness and provide the services
23     outlined herein and that his hourly rate of $425 per hour plus reimbursement of costs
24     is reasonable.
25                 7.   At the conclusion of his service, Jones will present a final fee application,
26     upon notice to creditors and parties in interest, for approval of all fees and costs he
27     incurred. No cash collateral of First American Bank will be used to pay Jones without
28     the bank's consent and a court order.
                                                       -3-
       408265-vl
Case 19-04688-CL7   Filed 02/21/20   Entered 02/21/20 11:57:33   Doc 172   Pg. 4 of 8
     Case 19-04688-CL7   Filed 02/21/20   Entered 02/21/20 11:57:33   Doc 172   Pg. 5 of 8



 1                                          Exhibit List
 2           Exhibit                          Summary                           Pages
 3        Exhibit "A"     [PROPOSED] Order Approving Ex Parte                    6-8
                          Application to Employ Stephen C. Jones as
 4
                          Expert Witness
 5
 6

 7

 8

 9
10
11
12

13
14

15

16
17

18
19

20
21

22
23

24

25

26
27

28

                                                - 5-
Case 19-04688-CL7   Filed 02/21/20   Entered 02/21/20 11:57:33   Doc 172   Pg. 6 of 8
                                                                 Exhibit A Page 6




                      EXHIBIT                      A
                                                                 Exhibit A Page 6
      Case 19-04688-CL7                    Filed 02/21/20         Entered 02/21/20 11:57:33           Doc 172         Pg. 7 of 8
                                                                                                         Exhibit A Page 7
CSD 1001A [07/01/18)
Name, Address, Telephone No. & I. D. No.
SULLIVAN HILL REZ & ENGEL, A Professional Law Corporation
 James P. Hill (SBN 90478)/Gary B. Rudolph (SBN 101921)
600 B Street, Suite 1700
San Diego, CA 92101
Tel.: (619) 233-4100
Fax: (619) 231-4372
Attorneys for Ronald E. Stadtmueller, Chapter 7 Trustee

               UNITED STATES BANKRUPTCY COURT
                      SOUTHERN DISTRICT OF CALIFORNIA
                 325 West F Street, San Diego, California 92101-6991

 In Re
 INTEGRATEDMARKETING.COM, dba RONI HICKS &                                       BANKRUPTCY NO.     19-04688-CL7
 ASSOCIATES,                                                                     Date of Hearing: N/A
                                                                                 Time of Hearing: N/A
                                                                                 Name of Judge: Han . Christopher B. Latham
                                                                       Debtor.




                                                                   [PROPOSED] ORDER
       GRANTING EX PARTE APPLICATION OF RONALD E. STADTMUELLER, CHAPTER 7 TRUSTEE, TO
                         EMPLOY STEPHEN C. JONES, AS EXPERT WITNESS

           The court orders as set forth on the continuation pages attached and numbered             2     through _2_ with

 exhibits, if any, for a total of_2_ pages. Motion/Application Docket Entry No. _ _ .


 II

 II

 II

 II

 II

 II

 II



 DATED:
                                                                        Judge, United States Bankruptcy Court




                                                                                                         Exhibit A Page 7
     Case 19-04688-CL7            Filed 02/21/20        Entered 02/21/20 11:57:33             Doc 172       Pg. 8 of 8
                                                                                              Exhibit A Page 8
CSD 1001 A f07/0 1/181CPaae 2\
ORDER GRAI'lTING EX~ARTE APPLICATION OF RONALD E. STADTMUELLER, CHAPTER 7 TRUSTEE, TO EMPLOY STEPHEN C. JONES, AS EXPERT WITNESS
DEBTOR: INTEGRATEDMARKETING.COM, dba RONI HICKS & ASSOCIATES,                              CASE NO: 19-04688-CL?


The Court having reviewed the Ex Parte Application of Ronald E. Stadtmueller, C~apter 7 Trustee, to Employ Stephen C.
Jones, as Expert Witness ("Ex Parte Application") in the above-entitled case, notice being proper and good cause
appearing therefor,

1. Pursuant to 11 U.S.C. §327(a) the Trustee's Ex Party Application to Employ Stephen C. Jones as Expert Witness to
perform the services and on the terms outlined in the Ex Parte Application is approved effective December 10, 2020 and
the Trustee is authorized to employ Stephen C. Jones.

2. The requirement for a retainer agreement between the Trustee and Stephen C. Jones pursuant to LBR 2014-1 (d) is
waived .

3. Consistent with 11 U.S. C. §363(b)(1) and Rule 2002(a)(6) of the Federal Rules of Bankruptcy Procedure, any interim
or monthly payment to Stephen C. Jones is subject to the Trustee filing and serving a Notice of Intended Action to pay
monthly invoices with any unencumbered funds in the estate and a court order approving the Notice of Intended Action .
Final approval of all fees and costs charged by Stephen C. Jones and paid by the Trustee is subject to Mr. Jones' filing a
a final fee application for court approval upon notice to creditors and parties in interest. Any fees and costs paid to
Stephen C. Jones prior to final approval set forth herein and may be subject to disgorgement.

4. No fees or costs will be paid to Stephen C. Jones without prior court order.

IT IS SO ORDERED.




                                                                                              Exhibit A Page 8
